COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


GEORGIA-PACIFIC CORPORATION
                                                 MEMORANDUM OPINION *
v.   Record No. 0858-97-2                            PER CURIAM
                                                   AUGUST 26, 1997
ANTIONETTE HICKS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Cecil H. Creasey, Jr.; Steven H. Theisen;
           Sands, Anderson, Marks & Miller, on brief),
           for appellant.
           (Jacqueline Waymack; Butterworth and Waymack,
           on brief), for appellee.



     Georgia-Pacific Corporation (employer) contends that the

Workers' Compensation Commission (commission) erred in finding

that Antionette Hicks (claimant) (1) proved she sustained an

injury by accident arising out of and in the course of her

employment on January 3, 1996; (2) proved she sustained

disability causally related to a January 3, 1996 injury by

accident; (3) proved she marketed her residual capacity beginning

January 31, 1996; and (4) was not barred from receiving an award

of compensation benefits due to willful misconduct.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                       I.    Injury By Accident

       On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

       Claimant testified that on January 3, 1996, employer

assigned her to run a clipper machine.     The machine was not

working properly, and, at approximately midnight, while pulling

on veneer, claimant felt a "twist" in her arm.       Later, claimant's

arm began to ache and tingle.     Claimant stated that she reported

the incident to her supervisor, Michael Wynn.     Wynn told claimant

she was just frustrated and left work without recording the

accident.   The next night claimant reported the incident to

another supervisor, Bobby Butler.      Butler took claimant off the

clipper machine, and claimant continued to work without using her

arm.
       On January 15, 1996, claimant sought medical

                 treatment from Dr. H.I. Sayed.

                 Claimant gave Dr. Sayed the

                 following history:

                      [D]uring her shift 6pm - 430

                 am around 12 am she reported her

                 incident.   P[atient] was working

                 [with] a tray belt & it kept

                 getting hung up & she says she was

                 pushing, pulling at the wood so it



                                   2
                wouldn't be caught.    So during

                this, her rt arm felt twisted.     She

                has had pain every [sic] since

                [date of accident] & now some

                numbness & tingling . . . .

Dr. Sayed diagnosed lateral malleolitis of the right elbow.     A

subsequent x-ray revealed a fracture of the lateral aspect of the

radial head of the right elbow.
     Claimant also testified that on October 9, 1995, she tried

to catch her son as he fell off his bike, causing claimant to

fall on her right side on the grass.    She sought emergency

medical treatment.   The hospital medical records showed that

claimant was diagnosed with a right elbow and right shoulder

sprain.   The hospital records also showed that x-rays revealed

that "[a]lthough subtle, there is evidence of an undisplaced

radial head fracture."   Claimant maintained that she was never

told of the fracture.    She believed she had a minor sprain, and

she did not miss any work nor reduce her work load between

October 9, 1995 and January 3, 1996.

     Based upon this evidence, the commission found that claimant

credibly described an injury by accident which occurred when she

was pulling on veneer.

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and



                                  3
that it resulted in an obvious sudden mechanical or structural

change in the body."     Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).

       Claimant's testimony, which was corroborated by the history

contained in Dr. Sayed's medical records, provides credible

evidence to support the commission's finding that claimant

sustained an injury by accident arising out of and in the course

of her employment on January 3, 1996.      Thus, that finding is

conclusive on this appeal.      See James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

                       II.   Causation/Disability

       "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."       Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

       Credible evidence proved that the October 9, 1995 injury was

minor and did not affect claimant's ability to work her regular

job.   After the January 3, 1996 incident, claimant was unable to

perform her pre-injury work and sustained a definite injury to

her right elbow.   Based upon this evidence, the commission could

infer that claimant's post-January 3, 1996 disability was

causally related to the January 3, 1996 injury by accident.

"Where reasonable inferences can be drawn from the evidence in

support of the commission's factual findings, they will not be

disturbed by this Court on appeal."      Hawks v. Henrico County Sch.




                                    4
Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).   Moreover,

"the commission was free to credit claimant's testimony at the

hearing as a basis for its finding of causation.   The fact that

contrary evidence may appear in the record 'is of no consequence

if there is credible evidence to support the commission's

finding.'"   Dollar General Store v. Cridlin, 22 Va. App. 171,

177, 468 S.E.2d 152, 155 (1996) (quoting Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991)).




                                 5
                              III.   Marketing

     A claimant's effort to market his (or her) residual capacity

must be evaluated in the context of "reasonableness."       See

Ridenhour v. City of Newport News, 12 Va. App. 415, 418, 404
S.E.2d 89, 90 (1991).

     Here, Dr. Sayed placed claimant on light-duty status for

four weeks beginning January 15, 1996.       According to claimant,

employer provided her with light-duty work after the January 3,

1996 injury by accident, but suspended claimant on January 31,

1996, without explanation.      Employer did not terminate claimant

until February 6, 1996.       Between mid-February and the beginning

of March 1996, claimant registered with the Virginia Employment

Commission.
     Based upon this record, the commission awarded claimant

temporary total disability benefits between February 7, 1996 and

February 14, 1996.    Due to the short duration of the period of

disability, the commission was entitled in its discretion to

excuse claimant's failure to market her residual capacity.        See

Holly Farms Foods, Inc. v. Carter, 15 Va. App. 29, 42, 422 S.E.2d
165, 172 (1992) (where employee is released to return to light

duty for short period of time, employee not required to prove

marketing efforts).

                        IV.    Willful Misconduct

     Employer argues that the commission erred in refusing to

find that claimant was barred from receiving an award of workers'



                                     6
compensation benefits on the ground that employer terminated

claimant from selective employment procured by employer for

claimant due to claimant's willful misconduct in failing to

reveal her October 1995 elbow fracture to employer or her

doctors.

     Code § 65.2-306(1) bars compensation for an injury or death

caused by the employee's willful misconduct or self-inflicted

injury.    "Willful misconduct requires something more than

negligence.    '[It] . . . imports something more than a mere

exercise of the will in doing the act.   It imports a wrongful

intention.'"    Uninsured Employer's Fund v. Keppel, 1 Va. App.
162, 164, 335 S.E.2d 851, 852 (1985) (citation omitted).

     Credible evidence proved that the October 1995 injury was

minor and did not cause disability.   Claimant testified that she

was not aware that she had sustained any fracture as a result of

the October 1995 incident.   In its role as fact finder, the

commission was entitled to accept claimant's testimony.    Based

upon this evidence, the commission could conclude that claimant

did not intend to mislead her employer or her doctors when she

failed to mention the October 1995 incident.   Accordingly, the

commission did not err in holding that claimant was not barred

from receiving an award of compensation benefits on the ground of

willful misconduct.

     For these reasons, we affirm the commission's decision.
                                                          Affirmed.




                                  7